Exhibit 10.1

Execution Copy

WAIVER TO TERM LOAN CREDIT AGREEMENT AND GUARANTY AGREEMENT

This WAIVER TO TERM LOAN CREDIT AGREEMENT AND GUARANTY AGREEMENT (this “Waiver”)
is entered into as of August 14, 2014, by Rentech Nitrogen Holdings, Inc., a
Delaware corporation (the “Borrower”), Rentech, Inc., a Colorado corporation,
(the “Guarantor”) the lenders identified on the signature pages hereof (each
individually, a “Lender” and collectively, the “Lenders”), and Credit Suisse AG,
Cayman Islands Branch, as the administrative agent (the “Agent”), with reference
to the following:

W I T N E S S E T H

WHEREAS, the Borrower, the lenders from time to time party thereto and the Agent
are parties to that certain Term Loan Credit Agreement, dated as of April 9,
2014 (as amended, restated, supplemented or otherwise modified to date, the
“Credit Agreement”);

WHEREAS, pursuant to Section 5.01(b)(i) of the Credit Agreement, the Borrower is
required to deliver to the Agent as soon as available, but in any event no later
than forty-five (45) days after the end of each calendar quarter: (i) the
unaudited balance sheet of the Borrower as of the end of such calendar
quarter, (ii) the most recent account statements of the Borrower with respect to
each asset owned by the Borrower, and (iii) a certificate of a Responsible
Officer of the Borrower certifying that (A) such balance sheet fairly presents
the financial condition of the Borrower in accordance with GAAP, (B) such
account statements are true, correct and complete and that the Borrower has no
other assets other than those evidenced by such account statements and (C) the
Borrower has no Debt other than those under the Loan Documents (the “Borrower
Quarterly Financials Requirement”);

WHEREAS, in connection with the Credit Agreement, the Guarantor entered into a
Guaranty Agreement, dated as of April 9, 2014 in favor of the Agent for the
benefit of the Lenders (as amended, restated, supplemented or otherwise modified
to date, the “Guaranty”);

WHEREAS, pursuant to Section 7(b)(ii) of the Guaranty, the Guarantor is required
to deliver to the Agent as soon as available, but in any event no later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Guarantor, the Guarantor’s quarterly unaudited
consolidated financial statements prepared in respect of such fiscal quarter and
for the portion of the Guarantor’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of Guarantor as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Guarantor in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes (the “Guarantor Quarterly Financials Requirement”); and

WHEREAS, at the request of the Borrower and the Guarantor, the Agent and the
Lenders are willing to extend the deadline of the Borrower Quarterly Financials
Requirement and the Guarantor Quarterly Financials Requirement, each as it
applies to such financial statements for the fiscal quarter ending June 30,
2014, on the terms and conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1



--------------------------------------------------------------------------------

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

2. Extension and Waiver.

(a) The Agent and the Lenders hereby extend the deadline related to each of the
Borrower Quarterly Financials Requirement and the Guarantor Quarterly Financials
Requirement for the fiscal quarter ending June 30, 2014 to August 29, 2014 (the
“Extension Date”). Notwithstanding anything to the contrary contained herein or
in any other Loan Document, failure by the Borrower or the Guarantor to comply
with the Borrower Quarterly Financials Requirement or the Guarantor Quarterly
Financials Requirement, as applicable, by the Extension Date will be an
immediate Event of Default under the Credit Agreement as of the Extension Date.

(b) The foregoing waiver shall be effective only in this specific instance and
for the specific purpose set forth herein and does not allow for any other or
further departure from the terms and conditions of the Loan Documents, which
terms and conditions shall continue in full force and effect.

3. Conditions Precedent to Waiver. This Waiver shall be effective as of the date
upon which the following conditions precedent shall be fully and completely
satisfied or waived by the Agent (such date being the “Effective Date”):

(a) The Agent shall have received this Waiver, duly executed by the parties
hereto (including the Required Lenders), and the same shall be in full force and
effect.

(b) The representations and warranties herein shall be true and correct on and
as of the Effective Date (except to the extent that such representations and
warranties relate solely to an earlier date).

(c) After giving effect to this Waiver, no Default or Event of Default shall
have occurred and be continuing on the date hereof nor shall any Default or
Event of Default result from the consummation of the transactions contemplated
herein.

4. Representations and Warranties. Each of the Borrower and the Guarantor
represents and warrants to each Lender Party that (a) the execution, delivery,
and performance by it of this Waiver, (i) are within its company powers,
(ii) have been duly authorized by all necessary company action, (iii) do not
violate any Law (including, but not limited to, the Securities Act of 1933 and
the Exchange Act and the regulations thereunder) or writ, judgment, injunction,
determination or award, or contravene its Constituent Documents, (iv) do not
contravene any contractual restriction binding on it or require any consent
under any agreement or instrument to which it is a party or by which any of its
properties or assets is bound; (b) this Waiver is a legal, valid and binding
obligation of the Borrower or Guarantor, as applicable, enforceable against the
Borrower or Guarantor, as applicable, in accordance with its terms; (c) after
giving effect to this Waiver, the representations and warranties in the Credit
Agreement, the Guaranty and the other Loan Documents are true, correct and
complete in all material respects on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date; provided, that, if a representation and warranty
is qualified as to materiality, with respect to such representation and warranty
the materiality qualifier set forth above

 

2



--------------------------------------------------------------------------------

shall be disregarded); (d) after giving effect to this Waiver, no Default or
Event of Default has occurred and is continuing on the date hereof nor shall any
Default or Event of Default result from the consummation of the transactions
contemplated herein; and (e) no default or event of default has occurred that
has not been waived, and no other default or event of default is reasonably
expected to occur during the period starting from the Effective Date and ending
on the Extension Date, under any material instrument or agreement to which the
Borrower or the Guarantor is a party as a result of the events requiring the
Borrower and the Guarantor to request this Waiver.

5. Governing Law. This Waiver shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to its conflict of
laws provisions other than Section 5-1401 of the New York General Obligations
Law.

6. Counterpart Execution. This Waiver may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Waiver by signing any
such counterpart. Delivery of an executed counterpart of this Waiver by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Waiver. Any party delivering an executed
counterpart of this Waiver by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Waiver, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability and binding effect of this Waiver.

7. Effect on Loan Documents.

(a) The Credit Agreement and Guaranty, each as modified hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and are hereby ratified and confirmed in all
respects. The execution, delivery, and performance of this Waiver shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of the Agent or any Lender under the Credit
Agreement, Guaranty or any other Loan Document. The waivers, consents and
modifications herein are limited to the specifics hereof, shall not apply with
respect to any facts or occurrences other than those on which the same are
based, shall not excuse other non-compliance with the Loan Documents and shall
not operate as a consent to any further or other matter under the Loan
Documents. Nothing contained herein shall create a course of dealing for any
Lender Party with respect to any future request for waiver or consent.

(b) This Waiver is a Loan Document.

8. Costs and Expenses. In connection with this Waiver, the Borrower hereby
agrees to pay, not later than ten (10) Business Days after demand therefor, all
reasonable out-of-pocket expenses incurred in connection with this Waiver and
all matters related thereto as of the date hereof, including the reasonable
fees, charges and disbursements of counsel to the Agent and counsel to the other
Lender Parties.

9. Severability. In case any provision in this Waiver shall be invalid, illegal
or unenforceable, such provision shall be severable from the remainder of this
Waiver and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

 

3



--------------------------------------------------------------------------------

10. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Waiver.

11. Entire Agreement. This Waiver and the other Loan Documents embody the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof and supersedes any and all prior or contemporaneous agreements or
understandings with respect to the subject matter hereof, whether express or
implied, oral or written.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Waiver as of the date
first above written.

 

RENTECH NITROGEN HOLDINGS, INC., a Delaware corporation By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   Chief Financial Officer

RENTECH, INC.,

a Colorado corporation

By:  

/s/ Dan J. Cohrs

Name:   Dan J. Cohrs Title:   CFO, Executive VP & Treasurer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Samuel Miller

Name:   Samuel Miller Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDERS: GSO Special Situations Overseas Master Fund Ltd. GSO Special Situations
Fund LP GSO Palmetto Opportunistic Investment Partners LP GSO Credit-A Partners
LP Steamboat Credit Opportunities Master Fund LP GSO Coastline Credit Partners
LP By: GSO Capital Partners LP, its investment advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory LENDER: GSO Cactus Credit
Opportunities Fund LP By: GSO Cactus Credit Opportunities Associates LLC, its
general partner By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory LENDER: GSO Aiguille des
Grands Montets Fund II LP By: GSO Capital Partners LP as Attorney-in-Fact By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory